i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00899-CR

                                           IN RE Daryl WELLS
                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Daryl Wells filed a pro se petition for a writ of mandamus on December 11, 2008. Wells was

sentenced August 28, 2008, and filed a notice of appeal on August 29, 2008. The trial court

appointed the Bexar County Public Defender’s Office to represent Wells on appeal. In this pro se

petition, Wells seeks to compel the trial court to “rule on court reporter’s record and trial transcripts

motions.” We conclude Wells’ appointed counsel is also counsel for an original proceeding on the

issue presented. Wells is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.–Houston [1st Dist.]

1994, orig. proceeding). Accordingly, the pro se petition for a writ of mandamus is denied. See TEX .

R. APP . P. 52.8(a).



           1
         … This proceeding arises out of Cause No. 2007-CR-2049, styled The State of Texas v. Darryl B. Wells, in the
379th Judicial District Court, Bexar County, Texas, the Honorable Bert Richardson presiding.
                                                                                          04-08-00899-CR

        The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.



                                                                 PER CURIAM

Do not publish




                                                    -2-